Citation Nr: 1701032	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-23 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a recurrent right heel disability to include fracture residuals.  

2.  Entitlement to service connection for a bilateral foot disability to include pes planus.  

3.  Entitlement to service connection for a right knee disability to include total knee replacement residuals.  

4.  Entitlement to service connection for a cardiovascular disability to include coronary artery disease (CAD).  

5.  Entitlement to service connection for a sleep disability to include obstructive sleep apnea (OSA).  

6.  Entitlement to an initial disability evaluation in excess of 10 percent for traumatic brain injury (TBI) residuals with headaches and memory impairment.  

7.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

8.  Whether E., is entitled to recognition as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.  


REPRESENTATION

Appellant represented by:	J. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from April 1975 to September 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Detroit, Michigan, Regional Office (RO) which established service connection for TBI residuals with headaches and memory impairment; assigned a 10 percent evaluation for that disability; effectuated the award as of August 8, 2007; and denied service connection for posttraumatic stress disorder (PTSD), right heel fracture residuals, pes planus, a right knee disability, and sleep apnea.  In July 2013, the RO denied service connection for coronary artery disease; denied entitlement to a special monthly pension based on the need for regular aid and attendance or being housebound; and determined that E., the Veteran's daughter, may not be recognized as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.  

In July 2016, the Board granted service connection for PTSD; determined that the Veteran had withdrawn his substantive appeal from the denial of entitlement to a special monthly pension based on the need for regular aid and attendance or being housebound and dismissed the appeal as to that issue; and remanded the issues of service connection for right heel fracture residuals, pes planus, a right knee disability, sleep apnea, and CAD; the initial evaluation for TBI residuals, and whether E., may be recognized as a "helpless child" of the Veteran to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge.  

In September 2016, the Veteran was scheduled for the requested hearing before a Veterans Law Judge.  In October 2016, the Veteran withdrew his hearing request.  

In January 2012, the Veteran's attorney advanced that the Veteran "is permanently and totally disabled due to a variety of ailments, many of which are on appeal for service connection."  The attorney's statement may be reasonably construed as an informal claim for TDIU.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Therefore, the issue of entitlement to a TDIU is on appeal and will be addressed below.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required.  


REMAND

Right Heel, Pes Planus, Right Knee, and Cardiovascular Disabilities 

In his September 2009 notice of disagreement, the Veteran asserted that "his [right] knee, ankle, and foot problems are interrelated and would like this part of his claim changed to: right foot, heel, and ankle area including all of the bones in that region" and his foot and ankle disabilities caused falls which resulted in a recurrent right knee disability.   He contends further that he sustained CAD secondary to his surgical right knee replacement.  

The July 2016 Board decision notes that "the issue of entitlement to service connection for a right ankle disability has been raised by the record in numerous statements, but has not been adjudicated by the AOJ."  It referred the issue to the AOJ for appropriate action.  Service connection for a right ankle disability has not been subsequently adjudicated by the AOJ.  

Given the nature of the Veteran's contentions as to the relationship between his right heel, bilateral foot, right knee, and cardiovascular disabilities, the Board finds that the certified issues of service connection for right heel, pes planus, right knee, and cardiovascular disabilities are inextricably intertwined with the referred issue of service connection for a right ankle disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Sleep Apnea

The Veteran contends that his OSA is related to his service-connected PTSD and TBI residuals.  Private clinical documentation of record states that the Veteran has been diagnosed with OSA.  In support of his claim, the Veteran has submitted an article entitled "Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort" by Amir Sharafkhaneh, M.D., et al., SLEEP 28 (11) 1405-1411 (2005).  The article concludes that sleep apnea is associated with a higher prevalence of psychiatric comorbid conditions including PTSD in Veterans Health Administration beneficiaries.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for PTSD and TBI residuals with headaches and memory impairment.  

Service connection for PTSD was granted in the July 2016 Board decision.  A VA examination addressing the relationship, if any, between the service-connected disabilities including PTSD and the diagnosed OSA has not been conducted.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Clinical documentation dated after December 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

TBI Residuals with Headaches and Memory Impairment

The report of a June 2008 VA examination which addressed the Veteran's TBI residuals indicates that it was conducted by a VA nurse-practitioner and a VA family medicine physician.  The report of a July 2011 VA examination which addressed the Veteran's TBI residuals indicates that it was conducted by a VA internist.  

VA has conducted a special review of TBI examinations completed between 2007 and 2015 in support of disability compensation claims for TBI.  This review revealed a number of initial TBI examinations that were not conducted by a physiatrist, psychiatrist, neurologist, or neurosurgeon as required by VA's Adjudication Procedures Manual. See M21-1, III.iv.3.D.2.j.  As a result, in May 2016, the Secretary granted equitable relief that permits VA to provide new initial TBI examinations to impacted claimants.  

This appeal includes a TBI issue that is covered by the Secretary's grant of equitable relief.  Accordingly, the Board is remanding the issue to the AOJ in order to schedule the Veteran for a new examination.  See 38 U.S.C.A. § 7107(f)(2) (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.)  

TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all of the Veteran's service-connected disabilities.  Given these facts, the Board finds that the issue of the Veteran's entitlement to a TDIU is inextricably intertwined with the certified issues of service connection for right heel, pes planus, right knee, cardiovascular, and sleep apnea disabilities and the initial evaluation for TBI residuals with headaches and memory impairment.  

Helpless Child

The Veteran asserts that E., his daughter, is entitled to recognition as a "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.  He states that E., sustained significant TBIs at the ages of 12 and 14 which rendered her incapable of self-support prior to the age of 18.  

A December 2014 physical evaluation from B. Colorite, M.D., conveys that E., presented a history of having "sustained multiple TBIs;" "the first one was in 1997 when a classmate had slammed her head multiple times into a seat while on a bus sustaining loss of consciousness and a TBI;" and "she was involved in a motor vehicle accident in 1998 sustaining a second closed head injury as well as a cervical and lumbar spine injury."  Clinical documentation of the cited 1997 and 1998 head trauma and associated medical treatment is not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of the right heel, pes planus, right knee, cardiovascular, and sleep apnea disabilities and the service-connected TBI residuals with headaches and memory impairment after December 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Contact the Veteran and request that he provide information as to all treatment of E., his daughter, after 1996 including that associated with her claimed 1997 and 1998 TBIs and closed head injuries and the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records pertaining to treatment of E., not already of record, for incorporation into the record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

3.  Associate with the record any VA medical records not already of record of treatment of the Veteran provided after December 2016.  

4.  Schedule the Veteran for a VA examination with a medical doctor to assist in determining the nature and etiology of any identified sleep apnea.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide the following opinions:

(a)  Diagnose all sleep apnea disabilities found.  

(b)  Is it at least as likely as not (50 percent probability or greater) that any sleep apnea disability had its onset during active service or is related to any incident of service?  

(c)  Is it at least as likely as not (50 percent probability or greater) that sleep apnea disability is due to or the result of the service-connected PTSD and TBI residuals with headaches and memory impairment?  

(d)  Is it at least as likely as not (50 percent probability or greater) that any sleep apnea disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by t service-connected PTSD and TBI residuals with headaches and memory impairment?  

5.  Schedule the Veteran for a TBI examination to be conducted by one of the four designated specialists (physiatrist, psychiatrist, neurologist, or neurosurgeon), as well as any other actions felt appropriate by the AOJ in conjunction with the Secretary's grant of equitable relief.  

6. Adjudicate the previously referred issue of service connection for a right ankle disability.  The Veteran and his attorney should be informed in writing of the resulting decision and associated appellate rights. The issue is not on appeal unless there is both a notice of disagreement and a substantive appeal as to the issue.  

7.  Then readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).  

